IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


J.P.W., JR.,                              : No. 465 WAL 2015
                                          :
                    Respondent            :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
               v.                         :
                                          :
                                          :
A.N.H.,                                   :
                                          :
                    Petitioner            :


                                     ORDER



PER CURIAM

      AND NOW, this 20th day of January, 2016, the Petition for Allowance of Appeal

is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.